Exhibit 10.2.3

 

CENTRAL GARDEN & PET COMPANY

 

THIRD AMENDMENT

 

TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of March
26, 2004 between CENTRAL GARDEN & PET COMPANY, a Delaware corporation
(“Borrower”) and CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for
Lenders (“Administrative Agent”), and is made with reference to that certain
Credit Agreement dated as of May 14, 2003, as amended to date (as so amended,
the “Credit Agreement”), by and among Borrower, the financial institutions
listed therein as Lenders, the Co-Syndication Agents named therein, and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower, Agents and Lenders desire to amend the Credit Agreement (i)
to permit Borrower to receive Revolving Loans of up to $30,000,000 (U.S. dollar
equivalent) denominated in British Pounds Sterling, Canadian Dollars or Euros,
(ii) to permit Borrower and Subsidiary Guarantors to make certain secured
intercompany loans to Foreign Subsidiaries, including a new subsidiary in the
United Kingdom, (iii) to increase the aggregate amount of the Revolving Loan
Commitments by $25,000,000, and (iv) to make certain other amendments as
provided herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT – FOREIGN CURRENCY LOANS AND
INTERCOMPANY LOANS

 

1.1 Amendments to Section 1: Definitions

 

A. New Definitions. Subsection 1.1 of the Credit Agreement is hereby amended by
adding the following definitions, inserted in proper alphabetical order:

 

““Approved Foreign Currency” means British Pounds Sterling, Canadian Dollars or
Euros.”

 

““Approved Jurisdiction” means the United States of America and the United
Kingdom.”



--------------------------------------------------------------------------------

““Dollar Equivalent” means U.S. Dollars or, on any date when an amount expressed
in a currency other than U.S. Dollars is to be determined in U.S. Dollars, an
equivalent amount of U.S. Dollars determined at the nominal rate of exchange
quoted by Administrative Agent in New York City, not later than 9:00 A.M. (New
York time) on the date of determination, to prime banks in New York City for the
spot purchase in the New York foreign exchange market of U.S. Dollars with such
other currency.”

 

““Exchange Rate” means, on any date when an amount expressed in a currency other
than U.S. Dollars is to be determined, the nominal spot rate of exchange quoted
by Administrative Agent in the New York foreign exchange market for the purchase
of such currency in exchange for U.S. Dollars.”

 

““Foreign Currency Lender” means Lenders that have Foreign Currency Loan
Commitments or that have made Foreign Currency Loans, including Fronting Lender
(on behalf of Lenders who are Foreign Currency Participants), together with
their successors and permitted assigns pursuant to subsection 10.1.”

 

““Foreign Currency Loan” means Revolving Loans made by Foreign Currency Lenders
denominated in an Approved Foreign Currency pursuant to subsection 2.1A(iii).”

 

““Foreign Currency Loan Commitment” means the commitment of a Foreign Currency
Lender to make Foreign Currency Loans to Borrower pursuant to subsection
2.1A(iii), and “Foreign Currency Loan Commitments” means such commitments of all
such Lenders in the aggregate.”

 

““Foreign Currency Participant” has the meaning set forth in subsection
2.1A(iv).”

 

““Foreign Currency Participation” has the meaning set forth in subsection
2.1A(iv).”

 

““Foreign Loan Party” means each Subsidiary of Borrower which is organized under
the laws of the United Kingdom or any political subdivision thereof and which
has either executed an Intercompany Note or Intercompany Note Guaranty, which
Intercompany Note or Intercompany Note Guaranty is secured by a security
interest in substantially all of such Subsidiary’s real, personal and mixed
property.”

 

““Fronting Lender” means Administrative Agent.”

 

““Intercompany Collateral Documents” means all such agreements, documents and
instruments that, in Administrative Agent’s reasonable judgment, are necessary
or desirable (a) to create a First Priority Lien in favor of Borrower (or a
security trustee in lieu of Borrower) in substantially all personal and mixed
property of each Foreign Loan Party as security for such

 

2



--------------------------------------------------------------------------------

Person’s obligations under the applicable Intercompany Note and (b) to evidence
a First Priority Lien in favor of Borrower (or a security trustee in lieu of
Borrower) in substantially all personal and mixed property of each Intercompany
Note Guarantor as security for such Intercompany Note Guarantor’s obligations
under the Intercompany Note Guaranty to which it is a party, all in form and
substance satisfactory to Administrative Agent.”

 

““Intercompany Loan” means the proceeds of Loans advanced by Borrower or a
Subsidiary Guarantor to a Foreign Loan Party under an Intercompany Note.”

 

““Intercompany Note” means a promissory note made by a Foreign Loan Party to the
order of Borrower or a Subsidiary Guarantor, in form and substance acceptable to
Administrative Agent, evidencing such Person’s obligations to repay the credit
extensions made by Borrower to such Person as permitted under Subsection 7.1
hereof.”

 

““Intercompany Note Guarantors” means, individually and collectively, each
Subsidiary of each Foreign Loan Party that has executed an Intercompany Note.”

 

““Intercompany Note Guaranty” means that Intercompany Note Guaranty (or
Intercompany Note Guaranties) to be executed and delivered by each Intercompany
Note Guarantor from time to time in accordance with subsection 6.8D, in form and
substance acceptable to Administrative Agent.”

 

““Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1.”

 

““Overnight Rate” means, for any day, (a) with respect to payments in U.S.
Dollars, the Federal Funds Effective Rate and (b) with respect to payments in an
Approved Foreign Currency, the rate of interest per annum at which overnight
deposits in the applicable Approved Foreign Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by CIBC’s principal office in London to major banks in
the London or other applicable offshore interbank market.”

 

B. Adjusted LIBOR. Subsection 1.1 of the Credit Agreement is hereby further
amended by adding the following to the end of the definition of “Adjusted LIBOR”
appearing therein:

 

“For any Interest Period with respect to any LIBOR Loan advanced by a Lender
required to comply with the relevant requirements of the Bank of England and the
Financial Services Authority of the United Kingdom, Adjusted LIBOR shall be the
sum of (a) the rate determined in accordance with the first sentence of this
definition and (b) the Mandatory Cost Rate for such Interest Period.”

 

3



--------------------------------------------------------------------------------

C. Business Day. Subsection 1.1 of the Credit Agreement is hereby further
amended by deleting the definition of “Business Day” appearing therein and
substituting the following therefor:

 

““Business Day” means any day excluding Saturday, Sunday and any day which (a)
with respect to credit extensions other than Loans denominated in an Approved
Foreign Currency, is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, (b) with respect to all
notices, determinations, fundings and payments in connection with Adjusted LIBOR
or any LIBOR Loan, is not a day for trading by and between banks in Dollar
deposits in the London Interbank Market, and (c) with respect to Loans
denominated in an Approved Foreign Currency, is a legal holiday under the laws
of the State of New York or is a day on which banking institutions located in
such state are authorized or required by law or other governmental action to
close, or is a day on which dealings in deposits denominated in the applicable
Approved Foreign Currency are not carried out in London or by Administrative
Agent’s lending office in the country of such Approved Foreign Currency (or such
other office as may be designated by Administrative Agent), and with respect to
Loans denominated in Euros, is a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (“TARGET”) system is not operating.”

 

D. Collateral Documents. Subsection 1.1 of the Credit Agreement is hereby
further amended by amending the definition of “Collateral Documents” appearing
therein by adding the following at the end thereof:

 

“, including, without limitation, Liens granted to Borrower (or to a security
trustee in lieu of Borrower) under the Intercompany Notes, Intercompany
Collateral Documents, and Intercompany Note Guaranties, which Liens have been
assigned to Administrative Agent (or which security trustee agrees to act in
accordance with Administrative Agent’s instructions) as security for any or all
of the Obligations. For purposes of this Agreement, references to “Liens in
favor of Administrative Agent” shall include Liens described in the preceding
sentence, whether such Liens were granted by a Loan Party initially in favor of
Administrative Agent or were granted initially in favor of Borrower (or a
security trustee in lieu of Borrower).”

 

E. Dollars. Subsection 1.1 of the Credit Agreement is hereby further amended by
amending the definition of “Dollars” appearing therein by changing such term to
“U.S. Dollars”, and, accordingly, the Credit Agreement is hereby further amended
to change the defined term “Dollars” at each appearance thereof to “U.S.
Dollars”.

 

F. LIBOR Loans. Subsection 1.1 of the Credit Agreement is hereby further amended
by amending the definition of “LIBOR Loans” appearing therein by adding the
following to the end thereof: “, which may be denominated in U.S. Dollars or an
Approved Foreign Currency. LIBOR Loans include all Foreign Currency Loans.”

 

4



--------------------------------------------------------------------------------

G. Loan Documents. Subsection 1.1 of the Credit Agreement is hereby further
amended by amending the definition of “Loan Documents” appearing therein by
adding the following phrase immediately after the phrase “the Environmental
Indemnity Agreement” appearing therein: “, the Intercompany Notes, the
Intercompany Note Guaranties,”.

 

H. Foreign Currency Credit Extensions. A new Subsection 1.4 is hereby added to
the end of Section 1 of the Credit Agreement as follows:

 

“1.4 Foreign Currency Credit Extensions; Currency Equivalents.

 

With respect to each borrowing, conversion or continuation of any Loans
denominated in an Approved Foreign Currency and on at least one date in each
calendar quarter and on any additional dates as may be specified by
Administrative Agent or Requisite Lenders, Administrative Agent shall determine
the Dollar Equivalent of such Approved Foreign Currency. Except as may be
otherwise provided for herein, the applicable amount of any currency for
purposes of the Loan Documents shall be the Dollar Equivalent amount as so
determined by Administrative Agent.”

 

I. Change of Currency. A new Subsection 1.5 is hereby added to the end of
Section 1 of the Credit Agreement as follows:

 

“1.5 Change of Currency.

 

Unless otherwise prohibited by law, if more than one currency or currency unit
are recognized at the same time by the central bank of any country as the lawful
currency of that country, then: (i) any reference in the Loan Documents to, and
any obligations arising under the Loan Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Administrative Agent (after consultation with the
Borrower); and (ii) any translation from one currency or currency unit to
another shall be at the official rate of exchange recognized by the central bank
for the conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent (acting reasonably). If a change in any
currency of a country occurs, this Agreement will, to the extent reasonably
necessary or desirable in the opinion of Administrative Agent (after
consultation with the Borrower), be amended to comply with any generally
accepted conventions and market practice in the relevant interbank market and
otherwise to reflect the change in currency.”

 

5



--------------------------------------------------------------------------------

1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans

 

A. Revolving Loan Commitments. Subsection 2.1A(ii) of the Credit Agreement is
hereby amended by deleting the last paragraph thereof and substituting the
following therefor:

 

“Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitations that (a) in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect and
(b) in no event shall the aggregate amount of all Revolving Loans that are
Foreign Currency Loans exceed the Dollar Equivalent of $30,000,000.”

 

B. Foreign Currency Loan Commitments. Subsection 2.1A of the Credit Agreement is
hereby amended by adding new clauses (iii), (iv) and (v) to the end thereof as
follows:

 

“(iii) Foreign Currency Loan Commitments. Each Foreign Currency Lender severally
agrees, subject to the limitations set forth below, to make a portion of its
Revolving Loan Commitments available to Borrower from time to time during the
period from March 26, 2004 to but excluding the Revolving Loan Commitment
Termination Date by making Foreign Currency Loans to Borrower in an aggregate
amount not exceeding its Pro Rata Share of the aggregate amount of the Dollar
Equivalent of the Foreign Currency Loan Commitments. The Foreign Currency Loan
Commitment of Fronting Lender is equal to the difference between (x) the
aggregate Dollar Equivalent of the Foreign Currency Loan Commitments and (y) the
aggregate Dollar Equivalent of the Foreign Currency Loan Commitments of Foreign
Currency Lenders other than Fronting Lender, notwithstanding the fact that such
Foreign Currency Loans, when aggregated with Fronting Lender’s outstanding
Revolving Loans and its Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Fronting Lender’s Revolving Loan Commitment. The aggregate
original amount of the Dollar Equivalent of the Foreign Currency Lenders’
Foreign Currency Loan Commitments is $30,000,000; provided that the Foreign
Currency Loan Commitments of Foreign Currency Lenders shall be adjusted to give
effect to any assignments of the Foreign Currency Loan Commitments pursuant to
subsection 10.1B; and provided further that any reduction of the Revolving Loan
Commitments pursuant to subsection 2.4 or 6.4C that reduces the aggregate
Revolving Loan Commitments to an amount less than the then-current Dollar
Equivalent of the Foreign Currency Loan Commitments shall result in an automatic
corresponding reduction of the Foreign Currency Loan Commitments to the amount
of the Revolving Loan Commitments, as so reduced, without any further action on
the part of Borrower, Administrative Agent or Lenders. Each Foreign Currency
Lender’s Foreign Currency Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Foreign Currency Loans and all other amounts
owed hereunder with respect to Foreign Currency Loans and the Foreign Currency
Loan

 

6



--------------------------------------------------------------------------------

Commitments shall be paid in full no later than that date. Subject to the
provisions of subsection 2.4A, amounts borrowed under this subsection 2.1A(iii)
may be repaid and reborrowed to but excluding the Revolving Loan Commitment
Termination Date.

 

Anything contained in this agreement to the contrary notwithstanding, the
Foreign Currency Loans and the Foreign Currency Loan Commitments shall be
subject to the limitations regarding the Revolving Loan Commitments set forth in
subsection 2.1A(ii).

 

(iv) Foreign Currency Participations. Each Lender that is not a Foreign Currency
Lender shall be deemed to have purchased, and hereby agrees to purchase, a
participation in each outstanding Foreign Currency Loan made by Fronting Lender
in an amount equal to its Pro Rata Share of the unpaid amount of all Foreign
Currency Loans being made at such time together with accrued interest thereon
(each, a “Foreign Currency Participation”). Upon demand from Fronting Lender if
any amount in respect of the principal or interest owing to Fronting Lender is
not paid by or on behalf of Borrower when due in accordance with this Agreement,
each such Lender (a “Foreign Currency Participant”) shall deliver to Fronting
Lender an amount equal to the Dollar Equivalent of its respective Foreign
Currency Participation in same day funds in U.S. Dollars at the Funding and
Payment Office designated by Fronting Lender. If any amount required to be paid
by any Foreign Currency Participant to Fronting Lender pursuant to this
subsection 2.1A(iv) is not paid to Fronting Lender when due but is paid within
three Business Days after the date such payment is due, such Foreign Currency
Participant shall pay to Fronting Lender on demand (or, at Fronting Lender’s
election, Fronting Lender may deduct from any interest payments made by Borrower
in respect of the Foreign Currency Loan) an amount equal to the product of (i)
such amount, times (ii) the Overnight Rate in respect of the related Approved
Foreign Currency determined by Fronting Lender during the period from and
including the date such payment is required to the date on which such payment is
immediately available to Fronting Lender, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If such amount required to be paid by any Foreign
Currency Participant pursuant to this subsection 2.1A(iv) is not in fact made
available to Fronting Lender by such Foreign Currency Participant within three
Business Days after the date such payment is due, Fronting Lender shall be
entitled to recover from such Foreign Currency Participant, on demand (or, at
Fronting Lender’s election, Fronting Lender may deduct from any interest
payments made by Borrower in respect of the Foreign Currency Loan), such amount
with interest thereon calculated from such due date at the rate per annum equal
to the rate applicable thereto in accordance with the preceding sentence plus
the Applicable LIBOR Margin in respect of LIBOR Loans. A certificate of Fronting
Lender submitted to any Foreign Currency Participant with respect to any amounts
owing under this subsection 2.1A(iv) shall be conclusive in the absence of
manifest error. If Fronting Lender receives a payment with respect to any
Foreign Currency Loan in which Foreign Currency Participations have been

 

7



--------------------------------------------------------------------------------

purchased and as to which the purchase price has been requested by Fronting
Lender and delivered by a Foreign Currency Participant as provided in this
subsection 2.1A(iv), Fronting Lender shall promptly distribute to such Foreign
Currency Participant its ratable share of such payment. If Fronting Lender shall
pay any amount to a Foreign Currency Participant pursuant to this subsection
2.1A(iv) in the belief or expectation that a related payment has been or will be
received or collected and such related payment is not received or collected by
Fronting Lender, then such Foreign Currency Participant will promptly on demand
by Fronting Lender return such amount to Fronting Lender, together with interest
thereon at such rate as Fronting Lender shall determine to be customary between
banks for correction of errors. If Fronting Lender determines at any time that
any amount received or collected by Fronting Lender pursuant to this Agreement
is to be returned to Borrower under this Agreement or paid to any other Person
or entity pursuant to any insolvency law, any sharing clause in this Agreement,
or otherwise, then, notwithstanding any other provision of this Agreement,
Fronting Lender shall not be required to distribute any portion thereof to any
Foreign Currency Participant, and each such Foreign Currency Participant will
promptly on demand by Fronting Lender repay any portion that Fronting Lender
shall have distributed to such Foreign Currency Participant, together with
interest thereon at such rate, if any, as Fronting Lender shall pay to Borrower
or such other Person or entity with respect thereto. If any amounts returned to
Borrower pursuant to this subsection 2.1A(iv) are later recovered by Fronting
Lender, Fronting Lender shall promptly pay to each Foreign Currency Participant
a proportionate share based on such Foreign Currency Participant’s Foreign
Currency Participation.

 

If Fronting Lender incurs any costs or expenses (including, without limitation,
in indemnifying Administrative Agent pursuant to subsection 9.4) in connection
with any effort to enforce or protect rights or interests relating to a Foreign
Currency Loan, other than in the case of Fronting Lender’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction, then each Foreign Currency Participant will reimburse
Fronting Lender on demand for each such Foreign Currency Participant’s
proportionate share based on such Foreign Currency Participant’s Foreign
Currency Participation of any portion of such cost or expenses which is not
reimbursed by or on behalf of Borrower. If Fronting Lender recovers any amount
for which Fronting Lender has previously been reimbursed by a Foreign Currency
Participant hereunder, Fronting Lender shall promptly distribute to each such
Foreign Currency Participant such Foreign Currency Participant’s proportionate
share thereof based on its Foreign Currency Participation.

 

Anything contained herein to the contrary notwithstanding, the obligation of
each Foreign Currency Participant to purchase a Foreign Currency Participation
in any unpaid Foreign Currency Loans pursuant to this subsection 2.1A(iv) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or

 

8



--------------------------------------------------------------------------------

other right which such Lender may have against Fronting Lender, Borrower or any
other Person for any reason whatsoever; (2) the occurrence or continuation of an
Event of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. In no event shall the Foreign Currency Participation be construed
as a loan or other extension of credit by a Lender to Fronting Lender.

 

(v) Participation Fees. Subject to the immediately succeeding sentence, with
respect to Foreign Currency Loans, Foreign Currency Participants shall be
entitled to receive as compensation a participation fee equal to such Foreign
Currency Participant’s ratable share of an amount equal to the excess of the
interest received by Fronting Lender from the Borrower with respect to Foreign
Currency Loans for the period for which the determination is being made over an
amount equal to the Adjusted LIBOR on such Foreign Currency Loans. If such
Foreign Currency Participant has funded its participation in a Foreign Currency
Loan, Fronting Lender shall instead pay to such Foreign Currency Participant
such amounts as are required pursuant to subsection 2.1A(iv). All such
participation fees shall be paid by Fronting Lender to Foreign Currency
Participants in U.S. Dollars, not more than two Business Days after receipt by
Fronting Lender of each such payment of interest from or on behalf of the
Borrower with respect to Foreign Currency Loans, calculated at the applicable
Exchange Rate for the currency of the Loan as of the applicable date of
determination.”

 

C. Rate of Interest. Subsection 2.2A of the Credit Agreement is hereby amended
by adding the following phrase to the end of the second sentence thereof: “;
provided that each Foreign Currency Loan shall bear interest at a rate
determined by reference to Adjusted LIBOR.”

 

D. Interest Payments. Subsection 2.2C of the Credit Agreement is hereby amended
by adding the following phrase to the end thereof: “; provided further that if
market practice differs as to Foreign Currency Loans, Administrative Agent in
its discretion may notify Borrower and Lenders of such other market practice and
upon such notification, interest on such Foreign Currency Loans shall accrue and
be payable in accordance with such market practice.”

 

E. Computation of Interest. Subsection 2.2F of the Credit Agreement is hereby
amended by adding the following phrase to the end thereof: “; provided further
that if market practice differs as to Foreign Currency Loans, Administrative
Agent in its discretion may notify Borrower and Lenders of such other market
practice and upon such notification, interest on such Foreign Currency Loans
shall be calculated in accordance with such market practice.”

 

9



--------------------------------------------------------------------------------

F. Fees. Subsection 2.3 of the Credit Agreement is hereby amended by renumbering
the existing subsection 2.3B as “2.3C” and by adding a new subsection 2.3B as
follows:

 

“B. Foreign Currency Lending Fees. Borrower agrees to pay to Fronting Lender (i)
an offshore lending fee of 0.125% per annum of the Dollar Equivalent amount of
the Foreign Currency Loans fronted by Fronting Lender (which shall not include
such Lender’s ratable share of any Foreign Currency Loans not fronted) during
the period each such Foreign Currency Loan remains outstanding, such fee to be
calculated on the basis of a 360-day year and the actual number of days elapsed
and to be payable in U.S. Dollars, quarterly in arrears on the first Business
Day of each Fiscal Quarter, commencing on the first such date to occur after any
such Foreign Currency Loan is made and (ii) on each Interest Payment Date, a
fronting fee equal to Fronting Lender’s cost of acquiring the Approved Foreign
Currency, based on prevailing rates in the applicable foreign currency market.”

 

G. Prepayments and Reductions from Net Asset Sale Proceeds. Subsection
2.4B(iii)(a) of the Credit Agreement is hereby amended by adding the following
after the first sentence thereof:

 

“In the case of an Asset Sale by a Foreign Loan Party, Borrower shall cause such
Foreign Loan Party to either (1) prepay the Intercompany Loans made to such
Foreign Loan Party or (2) reinvest such Net Asset Sale Proceeds to the extent
permitted pursuant to the preceding clause (2). To the extent that the Net Asset
Sale Proceeds receivable by any Foreign Loan Party exceed the aggregate
outstanding amount of such Foreign Loan Party’s Intercompany Loans, Borrower
shall prepay the Loans of Borrower in an aggregate amount equal to such excess
proceeds and the Revolving Loan Commitments shall be permanently reduced in an
amount equal to such excess proceeds.”

 

H. Prepayments and reductions from Net Insurance/ Condemnation Proceeds.
Subsection 2.4B(iii)(b) of the Credit Agreement is hereby amended by adding the
following to the end thereof:

 

“In the case of receipt of such Net Insurance/Condemnation Proceeds by a Foreign
Loan Party, such Foreign Loan Party shall prepay the Intercompany Loans in an
aggregate amount equal to the amount of such Net Insurance/Condemnation Proceeds
in a manner consistent with the prepayments made pursuant to the foregoing
subsection 2.4B(iii)(a).”

 

I. Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Subsection 2.4B(iii)(g) of the Credit
Agreement is hereby amended by adding the following to the end thereof:

 

“With respect to Intercompany Loans, the Officer’s Certificate so delivered
shall indicate any related reduction in Intercompany Loans or Intercompany
Notes,

 

10



--------------------------------------------------------------------------------

and, to the extent applicable (in the event the Net Proceeds Amount is
determined to be greater than as set forth on such Officer’s Certificate)
Foreign Loan Parties shall prepay the Intercompany Loans in an amount equal to
the amount of such excess.”

 

J. Prepayments due to Reductions or Restrictions of Revolving Loan Commitments.
Subsection 2.4B(iii)(h) of the Credit Agreement is hereby amended by deleting
the text thereof appearing under the heading in its entirety and substituting
the following therefor:

 

“Borrower shall from time to time prepay the Revolving Loans (or, if the
Revolving Loans have been prepaid in full, cash collateralize Letters of Credit)
to the extent necessary so that (i) the Total Utilization of Revolving Loan
Commitments shall not at any time exceed the Revolving Loan Commitments then in
effect and (ii) the aggregate amount of all Revolving Loans that are Foreign
Currency Loans shall not at any time exceed the Dollar Equivalent of
$30,000,000.”

 

K. Prepayments Due to Prepayments of Intercompany Loans. Subsection 2.4B(iii) of
the Credit Agreement is hereby amended by adding a new clause (i) to the end
thereof as follows:

 

“(i) Prepayments Due to Prepayments of Intercompany Loans. No later than the
first Business Day following Borrower’s receipt of any repayment of Intercompany
Loans by any Foreign Loan Party, Borrower shall prepay the Loans but without any
permanent reduction in the Revolving Loan Commitments unless otherwise required
pursuant to the foregoing subsections 2.4B(iii)(a)-(b) in an aggregate amount
equal to the amount of such Intercompany Loan repayment.”

 

L. Manner and Time of Payment. Subsection 2.4C(i) of the Credit Agreement is
hereby amended by deleting the first sentence thereof and substituting the
following therefor:

 

“All payments by or on behalf of Borrower of principal, interest, fees and other
Obligations hereunder and under the Notes shall be made in the currency of such
Obligations in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to Administrative Agent not later
than 1:00 P.M. (New York City time), with respect to Loans denominated in U.S.
Dollars, and at such local times in the countries of settlement as specified
from time to time by Administrative Agent, with respect to Loans denominated in
Approved Foreign Currencies, on the date due at the Administrative Agent’s
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Borrower on the
next succeeding Business Day.”

 

11



--------------------------------------------------------------------------------

M. Apportionment of Payments. Subsection 2.4C(iii) of the Credit Agreement is
hereby amended by adding the following immediately after the second sentence
thereof:

 

“All such distributions to Lenders who are Foreign Currency Participants with
respect to Foreign Currency Loans shall be made in U.S. Dollars, calculated at
the applicable Exchange Rate for such currency as of the applicable date of
determination.”

 

1.3 Amendments to Section 6: Borrower’s Affirmative Covenants.

 

A. Subsidiaries of Foreign Loan Parties. Subsection 6.8 of the Credit Agreement
is hereby amended by adding a new subsection 6.8D to the end thereof as follows:

 

“D. Subsidiaries of Foreign Loan Parties. If any Person becomes a Foreign Loan
Party or a Subsidiary of a Foreign Loan Party after the date hereof, Borrower
will promptly notify Administrative Agent of that fact and, unless Borrower
otherwise requests and Administrative Agent consents thereto, cause such Foreign
Loan Party or Subsidiary to execute and deliver to Borrower counterparts of, or
such additional, Intercompany Notes, Intercompany Note Guaranties and
Intercompany Collateral Documents, and to take all such further actions and
execute all such further documents and instruments (including actions, documents
and instruments comparable to those described in Subsection 4.1L) as may be
reasonably necessary or, in the reasonable opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a First Priority Lien on all of the personal and mixed property assets
of such Foreign Loan Party or such Subsidiary of such Foreign Loan Party.”

 

1.4 Amendments to Section 7: Borrower’s Negative Covenants.

 

A. Indebtedness. Subsection 7.1 of the Credit Agreement is hereby amended (i) by
deleting the word “and” at the end of clause (vii) thereof, (ii) by substituting
“; and” for the period at the end of clause (viii) thereof, and (iii) by adding
a new clause (ix) thereto as follows:

 

“(ix) any Foreign Loan Party may become and remain liable with respect to any
Indebtedness to any other Foreign Loan Party in the same Approved Jurisdiction,
and each Foreign Loan Party may become and remain liable with respect to
Indebtedness owed to Borrower or a Subsidiary Guarantor, which Indebtedness is
evidenced by an Intercompany Note, guaranteed by the Intercompany Note
Guaranties and secured by the Intercompany Collateral Documents pursuant to the
provisions of this Agreement, provided that (a) in connection with the
incurrence of any such Indebtedness by Borrower’s Subsidiary in the United
Kingdom, Central Garden & Pet Company Limited, such

 

12



--------------------------------------------------------------------------------

Subsidiary shall have acquired substantially all of the assets of Lawrence PLC’s
global pet supplies business (other than intellectual property) or such other
assets as may be approved by Administrative Agent, on terms and conditions
acceptable to Administrative Agent, (b) the aggregate amount of all such
Indebtedness of all Foreign Loan Parties shall not exceed the lesser of (1) the
Dollar Equivalent of $17,000,000 and (2) the fair market value of the assets
owned by such Foreign Loan Parties incurring such Indebtedness, in each case
determined as of the date such Indebtedness is incurred and (c) the Intercompany
Note shall have been pledged to Administrative Agent pursuant to the Security
Agreement, and a Lien on all such intercompany Indebtedness shall have been
granted to Administrative Agent for the benefit of Lenders.”

 

B. Investments; Acquisitions. Subsection 7.3 of the Credit Agreement is hereby
amended by deleting clause (iii) thereof in its entirety and substituting the
following therefor: “(iii) Borrower and its Subsidiaries may make intercompany
loans to the extent permitted under Subsections 7.1(iii) or (ix);” and (ii) by
deleting clause (ii) thereof in its entirety and substituting the following
therefor:

 

“(ii) Borrower and its Subsidiaries may continue to own the Investments owned by
them as of the Closing Date in any Subsidiaries of Borrower; Borrower and
Subsidiary Guarantors may make and own additional Investments in Subsidiary
Guarantors or in Borrower; any Foreign Loan Party may make and own Investments
in any other Foreign Loan Party in the same Approved Jurisdiction or as
otherwise permitted pursuant to Subsection 7.1(ix); and any Subsidiary which is
not a Subsidiary Guarantor or Foreign Loan Party may make and own Investments in
Borrower or any other Subsidiary;”

 

C. Contingent Obligations. Subsection 7.4 of the Credit Agreement is hereby
amended (i) by adding the phrase “and the Intercompany Note Guaranties” to the
end of clause (i) thereof and (ii) by adding the phrase “and with respect to
Contingent Obligations in connection with the guaranty of two real property
leases of Central Garden & Pet Company Limited in the United Kingdom” to the end
of clause (iv) thereof.

 

D. Restriction on Fundamental Changes; Asset Sales. Subsection 7.7 of the Credit
Agreement is hereby amended by adding the following to the end of clause (i)
thereof:

 

“; and any Foreign Loan Party may be merged with or into any other Foreign Loan
Party in the same Approved Jurisdiction, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Foreign Loan Party in the same
Approved Jurisdiction;”

 

13



--------------------------------------------------------------------------------

1.5 Amendments to Section 8: Events of Default.

 

A. Remedies Upon Default. Section 8 of the Credit Agreement is hereby amended by
adding the following to the end of the first text paragraph appearing after
subsection 8.15 (such paragraph beginning with the word “THEN”):

 

“Upon the occurrence of an Event of Default, at the option of Administrative
Agent, any Foreign Currency Loans shall be converted into Loans denominated in
U.S. Dollars at the then-current Exchange Rate and shall thereafter be payable
only in U.S. Dollars.”

 

1.6 Amendments to Section 10: Miscellaneous.

 

A. Judgment Currency. Section 10 of the Credit Agreement is hereby amended by
adding a new subsection 10.25 to the end thereof as follows:

 

“10.25 Judgment Currency.

 

If, for the purposes of Administrative Agent or Lenders obtaining judgment in
any court, it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent permitted by
law, that the rate of exchange used shall be that at which in accordance with
normal banking procedures Administrative Agent or a Lender could purchase the
U.S. Dollars with such other currency in New York, New York on the Business Day
immediately preceding the day on which any such judgment, or any relevant part
thereof, is given.

 

The obligations of Borrower in respect of any sum due from it to Administrative
Agent or any Lender hereunder shall, notwithstanding any judgment in a currency
other than U.S. Dollars, be discharged only to the extent that on the Business
Day following receipt by Administrative Agent or such Lender of any sum adjudged
to be so due in such other currency Administrative Agent or such Lender may in
accordance with normal banking procedures purchase U.S. Dollars with such other
currency; if the U.S. Dollars so purchased are less than the sum originally due
Administrative Agent or such Lender in U.S. Dollars, Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify
Administrative Agent or such Lender against such loss, and if the U.S. Dollars
so purchased exceed the sum originally due to Administrative Agent or such
Lender in U.S. Dollars, Lender shall remit such excess to Borrower.”

 

1.7 Amendments to Exhibits.

 

Exhibit I (Form of Notice of Borrowing), Exhibit II (Form of Notice of
Conversion/Continuation) and Exhibit VI (Form of Compliance Certificate) to the
Credit Agreement are hereby amended and restated in their entirety as set forth
on the attached Annexes A-1, A-2, and A-3 respectively.

 

14



--------------------------------------------------------------------------------

1.8 Amendments to Schedules.

 

Schedule 1.1 (Mandatory Cost Rate) is hereby added to the Credit Agreement as
set forth on the attached Annex B-1.

 

Section 2. AMENDMENTS TO THE CREDIT AGREEMENT – INCREASE IN REVOLVING LOAN
COMMITMENTS

 

2.1 Amendments to Section 2: Amounts and Terms of Commitments and Loans

 

A. Revolving Loan Commitments. Subsection 2.1A(ii) of the Credit Agreement is
hereby amended (i) by deleting the phrase “The aggregate original amount of the
Revolving Loan Commitments is $100,000,000” appearing therein and substituting
the phrase “The aggregate amount of the Revolving Loan Commitments is
$125,000,000” therefor.

 

Section 3. CONDITIONS TO EFFECTIVENESS

 

3.1 Conditions to Effectiveness of Section 1.

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Foreign Currency Loan Effective
Date”):

 

A. On or before the Foreign Currency Loan Effective Date, Borrower shall deliver
to Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) copies of
this Amendment, executed by Borrower and each Credit Support Party.

 

B. On or before the Foreign Currency Loan Effective Date, Administrative Agent
shall have executed copies of this Amendment on behalf of itself and consenting
Lenders.

 

C. On or before the Foreign Currency Loan Effective Date, Borrower and
Subsidiary Guarantors shall have taken or caused to be taken all actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, including but not limited to (i)
certificates evidencing 66% of the voting Capital Stock of all Foreign
Subsidiaries, and (ii) such Intercompany Notes, Intercompany Note Guaranties and
Intercompany Collateral Documents and documents related thereto required to be
delivered under the Credit Agreement as amended by Section 1 hereof, and shall
have made or caused to be made all filings, recordings and registrations that
may be reasonably necessary or, in the reasonable opinion of Administrative
Agent, desirable in order to create, perfect or maintain in favor of
Administrative Agent, for the benefit of Lenders, a First Priority Lien in the
Collateral.

 

15



--------------------------------------------------------------------------------

D. On or before the Foreign Currency Loan Effective Date, all corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

3.2 Conditions to Effectiveness of Section 2.

 

Section 2 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Third Amendment Effective Date”):

 

A. On or before the Third Amendment Effective Date, all of the conditions listed
in Section 3.1 above shall have been met and Section 1 of this Amendment shall
have become effective.

 

B. On or before the Foreign Currency Loan Effective Date, Borrower and
Subsidiary Guarantors shall have taken or caused to be taken all actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, including but not limited to amendments
to Mortgages relating to the Real Property Assets, and shall have made or caused
to be made all filings, recordings and registrations that may be reasonably
necessary or, in the reasonable opinion of Administrative Agent, desirable in
order to create, perfect or maintain in favor of Administrative Agent, for the
benefit of Lenders, a First Priority Lien in the Collateral.

 

C. On or before the Third Amendment Effective Date, new or existing Revolving
Lenders shall have made, and Administrative Agent shall have accepted,
additional Revolving Loan Commitments in an aggregate amount of $25,000,000.

 

3.3 Deemed Assignments; Adjustment of Pro Rata Shares

 

On the Third Amendment Effective Date, the Revolving Loan Commitments, Pro Rata
Shares and outstanding Revolving Loans of each existing Revolving Lender will be
adjusted to give effect to the increase in the Revolving Loan Commitments and
the addition of one or more Lenders making new Revolving Loan Commitments. Each
Revolving Lender acknowledges that on the Third Amendment Effective Date, (i)
each existing Revolving Lender that is not increasing its Pro Rata Share of the
Revolving Loan Commitments will be deemed to have assigned an appropriate
portion of its Revolving Loan Commitments and outstanding Revolving Loans to
Administrative Agent and (ii) immediately thereafter, Administrative Agent will
be deemed to have assigned to each new Revolving Lender and existing Revolving
Lender that is increasing its Pro Rata Share of the Revolving Loan Commitments
its new or increased portion of the outstanding Revolving Loans and the
Revolving Loan Commitments. Administrative Agent will notify each Revolving
Lender of its Pro Rata Share of the Revolving Loans and Revolving Loan
Commitments, as so adjusted. On or before the Third Amendment Effective Date,
each new Revolving Lender and each Revolving Lender increasing its Pro Rata

 

16



--------------------------------------------------------------------------------

Share of the outstanding Revolving Loans in connection with this Amendment shall
deliver funds representing the amount of its increase to Administrative Agent,
for distribution to each Revolving Lender whose Pro Rata Share decreased as a
result of this Amendment. To the extent that any such adjustment of Pro Rata
Shares results in losses or expenses to any Lender as a result of the prepayment
of any LIBOR Loan on a date other than the scheduled last day of the applicable
Interest Period, Borrower acknowledges that it shall be responsible for such
losses or expenses pursuant to Subsection 2.6D of the Credit Agreement.

 

Section 4. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

 

A. Corporate Power and Authority. Borrower and each Credit Support Party has all
requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
the Credit Agreement as amended by this Amendment (the “Amended Agreement”).

 

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Borrower and each Credit Support
Party.

 

C. No Conflict. The execution and delivery by Borrower and each Credit Support
Party of this Amendment and the performance by Borrower of the Amended Agreement
do not and will not (i) violate any provision of any law or any governmental
rule or regulation applicable to Borrower or any of its Subsidiaries, the
Certificate or Articles of Incorporation or Bylaws of Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding on Borrower or any of its Subsidiaries, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries, except pursuant
to the Loan Documents, or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Borrower
or any of its Subsidiaries.

 

D. Governmental Consents. The execution and delivery by Borrower and each Credit
Support Party of this Amendment and the performance by Borrower of the Amended
Agreement do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

 

E. Binding Obligation. This Amendment has been duly executed and delivered by
Borrower and each Credit Support Party and this Amendment and the Amended
Agreement are the legally valid and binding obligations of Borrower and each
Credit Support Party, enforceable against Borrower and each Credit Support Party
in accordance with their respective

 

17



--------------------------------------------------------------------------------

terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Foreign Currency Loan Effective Date and the Third Amendment Effective Date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true, correct and complete in all material respects on and
as of such earlier date.

 

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

 

Section 5. ACKNOWLEDGEMENT AND CONSENT

 

Borrower is a party to certain Collateral Documents pursuant to which Borrower
has created Liens in favor of Administrative Agent on certain Collateral to
secure the Obligations. Each Subsidiary is a party to a Subsidiary Guaranty and
certain Collateral Documents pursuant to which such Subsidiary has (i)
guarantied the Obligations and (ii) created Liens in favor of Administrative
Agent on certain Collateral to secure the obligations of such Subsidiary under
the Subsidiary Guaranty. Borrower and each Subsidiary are collectively referred
to herein as the “Credit Support Parties”, and the Subsidiary Guaranties and
Collateral Documents referred to above are collectively referred to herein as
the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all “Obligations,” “Guarantied
Obligations” and “Secured Obligations,” or other similar terms, as the case may
be (in each case as such terms are defined in the applicable Credit Support
Document), including, without limitation, the payment and performance of all
such “Obligations,” “Guarantied Obligations” or “Secured Obligations,” or
similar terms, as the case may be, in respect of the Obligations of Borrower now
or hereafter existing under or in respect of the Amended Agreement and the
Notes.

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Credit Support

 

18



--------------------------------------------------------------------------------

Party represents and warrants that all representations and warranties contained
in the Amended Agreement and the Credit Support Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the Foreign Currency Loan Effective Date and the Third Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

Each Credit Support Party (other than Borrower) acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Credit Support Party to any future amendments to the Credit Agreement.

 

Section 6. MISCELLANEOUS

 

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

(i) On and after the Foreign Currency Loan Effective Date and the Third
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Amended Agreement.

 

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

 

B. Fees and Expenses. Borrower acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by the
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrower.

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

19



--------------------------------------------------------------------------------

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Sections 1 and 2
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by Borrower, each Credit
Support Party and Administrative Agent and the execution of a Lender Consent by
consenting Lenders and receipt by Borrower and Administrative Agent of written
or telephonic notification of such execution and authorization of delivery
thereof.

 

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CENTRAL GARDEN & PET COMPANY

By:

 

/s/ Stuart W. Booth

--------------------------------------------------------------------------------

Name:

 

Stuart W. Booth

Title:

 

Vice President & Chief Financial Officer

ALL-GLASS AQUARIUM CO., INC. CGP ACQUISITION CORP. I, LLC FOUR PAWS PRODUCTS
LTD. GRANT LABORATORIES, INC. GRO TEC, INC. KAYTEE PRODUCTS, INC. MATTHEWS
REDWOOD & NURSERY SUPPLY, INC. NEW ENGLAND POTTERY, LLC NORCAL POTTERY PRODUCTS,
INC. OCEANIC SYSTEMS, INC. PENNINGTON SEED INC. OF NEBRASKA PENNINGTON SEED,
INC. PHAETON CORPORATION SEEDS WEST, INC. T.F.H. PUBLICATIONS, INC. WELLMARK
INTERNATIONAL

(for purposes of Section 5 only)

as a Credit Support Party

By:

 

/s/ Stuart W. Booth

--------------------------------------------------------------------------------

Name:

 

Stuart W. Booth

Title:

 

Vice President & Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent

By:

 

/s/ Dean J. Decker

--------------------------------------------------------------------------------

   

Dean J. Decker

   

Managing Director

   

CIBC World Markets Corp., AS AGENT

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

to Third Amendment

to Credit Agreement

 

CONSENT OF LENDER

 

Reference is hereby made to the Third Amendment to Credit Agreement (the
“Amendment”) dated as of             , 2004 by and between Central Garden & Pet
Company, a Delaware corporation (“Borrower”), and Canadian Imperial Bank of
Commerce, as administrative agent for the Lenders (“Administrative Agent”),
which is made with reference to that certain Credit Agreement dated as of May
14, 2003, as amended by the First Amendment to Credit Agreement dated as of
October 27, 2003 and the Second Amendment to Credit Agreement dated as of
February 12, 2004 (the “Credit Agreement”), by and among Borrower, the financial
institutions listed therein as Lenders, the Co-Syndication Agents listed
therein, and the Administrative Agent.

 

The undersigned Lender hereby consents to the execution and delivery of the
Amendment by Administrative Agent on its behalf, substantially in the form of
the draft presented to the undersigned Lender on             , 2004.

 

Dated:             , 2004

 

--------------------------------------------------------------------------------

[Name of Institution]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-3



--------------------------------------------------------------------------------

ANNEX A-1

 

EXHIBIT I

 

[FORM OF NOTICE OF BORROWING]

 

NOTICE OF BORROWING

 

Pursuant to that certain Credit Agreement dated as of May 14, 2003, as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, restated, supplemented or otherwise modified, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Central Garden & Pet
Company, a Delaware corporation (the “Borrower”), the financial institutions
party thereto as lenders (collectively, “Lenders”), the financial institutions
party thereto as agents and Canadian Imperial Bank of Commerce, as agent for
Lenders (in such capacity, the “Administrative Agent”), this represents
Borrower’s request to borrow as follows:

 

1.

   Date of borrowing:                                  
          ,                 

2.

  

Amount of borrowing:                                         

3.

  

Currency:                                                             

4.

  

Type of Loans:

   Revolving Loans

5.

  

Interest rate option:

   ¨ a.    Base Rate Loan(s) (U.S. Dollars only)           ¨ b.    LIBOR Loans
with an initial Interest Period of                      month(s)

 

The proceeds of such Loans are to be deposited in Borrower’s account at
[            ] ABA Number:            , Account Number:            , Account
Name:            , and Reference:            .

 

The undersigned officer, on behalf of Borrower, and Borrower certify that:

 

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided, that where a representation and warranty is already
qualified as to materiality, such materiality qualifier shall be disregarded for
purposes of this condition;

 

(ii) No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby and the application of
proceeds hereof that would constitute an Event of Default or a Potential Event
of Default;

 

A-1



--------------------------------------------------------------------------------

(iii) Each Loan Party has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof;

 

(iv) The making of the Loans requested on the date hereof shall not violate any
law including Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System; and

 

(v) The undersigned has read this Notice of Borrowing and any definitions or
other provisions contained in the Credit Agreement relating thereto, and in the
opinion of the undersigned, has made or caused to be made such examination or
investigation as is reasonably necessary to enable the undersigned to express an
informed opinion as to the compliance with all conditions precedent to the
making of any Loans requested hereunder.

 

DATED:                     

  CENTRAL GARDEN & PET COMPANY    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

A-2



--------------------------------------------------------------------------------

ANNEX A-2

 

EXHIBIT II

 

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

 

NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement dated as of May 14, 2003, as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, restated, supplemented or otherwise modified, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Central Garden & Pet
Company, a Delaware corporation (the “Borrower”), the financial institutions
party thereto as lenders (collectively, “Lenders”), the financial institutions
party thereto as agents and Canadian Imperial Bank of Commerce, as agent for
Lenders (in such capacity, the “Administrative Agent”), this represents
Borrower’s request to convert or continue Loans as follows:

 

1.

  

Date of conversion/continuation:                                    
                ,                 

2.

  

Amount of Loans being converted/continued:
                                                 

    

3.

  

Currency:                                                     

              

3.

  

Type of Loans being            ¨a.    Tranche B Term Loans

              

converted/continued:           ¨b.    Revolving Loans

         

4.

  

Nature of conversion/continuation:

                  ¨  a.    Conversion of Base Rate Loans to LIBOR Loans (U.S.
Dollars only)                   ¨  b.    Conversion of LIBOR Loans to Base Rate
Loans (U.S. Dollars only)                   ¨  c.    Continuation of LIBOR Loans
as such     

5.

   If Loans are being continued as or converted to LIBOR Loans, the duration of
the new Interest Period that commences on the conversion/continuation
date:                 month(s)

 

In the case of a conversion to or continuation of LIBOR Loans, the undersigned
officer, to the best of his or her knowledge, and Borrower certify that no Event
of Default or Potential Event of Default has occurred and is continuing under
the Credit Agreement.

 

DATED:                        

  CENTRAL GARDEN & PET COMPANY     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

A-3



--------------------------------------------------------------------------------

ANNEX A-3

 

EXHIBIT VI

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

EACH OF THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1) I am the duly elected Vice President, Finance and Chief Financial Officer of
Central Garden & Pet Company, a Delaware corporation (the “Borrower”);

 

(2) I have reviewed the terms of that certain Credit Agreement dated as of May
14, 2003 as amended, restated, supplemented or otherwise modified to the date
hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among Borrower, the financial institutions party thereto as
lenders, the financial institutions party thereto as agents and Canadian
Imperial Bank of Commerce, as Administrative Agent, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 

                                                                               
                                                                                
           ]

 

A-4



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this      day of             , 200_ pursuant to Subsection 6.1(iv) of
the Credit Agreement.

 

CENTRAL GARDEN & PET COMPANY

By:

 

/s/ Stuart W. Booth

--------------------------------------------------------------------------------

Name:

 

Stuart W. Booth

Title:

  Vice President, Finance and Chief Financial Officer

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

 

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     , 200   and pertains to the period ending
                    , 200  . Subsection references herein relate to Subsections
of the Credit Agreement.

 

A. Indebtedness

 

1.

   Aggregate principal amount of additional Subordinated Indebtedness permitted
under Subsection 7.1(vii):    $                     

2.

   Maximum permitted under Subsection 7.1(vii):    $ 150,000,000

3.

   Aggregate principal amount of other Indebtedness outstanding pursuant to
Subsection 7.4(vii):    $                     

4.

   Aggregate amount of other Contingent Obligations outstanding pursuant to
Subsection 7.4(vii):    $                     

5.

   Aggregate principal amount of other Indebtedness and other Contingent
Obligations outstanding under Subsection 7.4(vii) (same as D.1):    $
                    

6.

   Maximum permitted under Subsection 7.1(viii):    $ 20,000,000

7.

   Aggregate principal amount of Indebtedness of Foreign Loan Parties to
Borrower or Subsidiary Guarantors:    $                     

8.

   Maximum permitted under Subsection 7.1(ix):    $                     

 

B. Liens

 

1.

   Aggregate amount of Indebtedness secured by Liens permitted under Subsection
7.2(iv):    $                     

2.

   Maximum aggregate amount of Indebtedness secured by Liens permitted under
Subsection 7.2(iv):    $ 20,000,000

 

A-6



--------------------------------------------------------------------------------

C. Investments; Acquisitions

 

1.

   Aggregate purchase price of acquisitions by Borrower and its Subsidiaries:   
$                     

2.

   Maximum permitted under Subsections 7.3(v) and 7.1(vi):    $ 75,000,000

3.

   Aggregate principal amount of other Investments (including Capital Stock)
permitted under Subsection 7.3(vi) :    $                     

4.

   Maximum permitted under Subsection 7.3(vi):    $ 50,000,000

5.

   Aggregate amount of repurchases of Borrower’s Capital Stock:    $
                    

6.

   Maximum permitted under Subsection 7.3(vi):    $ 10,000,000

 

D. Contingent Obligations

 

1.

   Total Contingent Obligations, and Indebtedness outstanding under Subsection
7.4(vii) (same as A.5):    $                     

2.

   Maximum permitted under Subsection 7.4(vii):    $ 20,000,000

 

E. Minimum Interest Coverage Ratio (for the four-Fiscal Quarter period ending
            ,         )

 

1.

   Consolidated Net Income:    $                     

2.

   Consolidated Interest Expense:    $                     

3.

   Provisions for taxes based on income:    $                     

4.

   Total depreciation expense:    $                     

5.

   Total amortization expense:    $                     

6.

   Other non-recurring and non-cash items reducing Consolidated Net Income but
not requiring the expenditure of cash1:    $                     

 

A-7



--------------------------------------------------------------------------------

7.

   Interest Income:       

8.

   Other non-recurring non-cash items increasing Consolidated Net Income but not
constituting the receipt of cash:    $                     

9.

   Consolidated EBITDA (1+2+3+4+5+6-7-8):    $                     

10.

   Interest Coverage Ratio (E.9):(E.2):                  :1.00

11.

   Minimum ratio required under Subsection 7.6A:                  :1.00

 

F. Maximum Total Leverage Ratio (as of             ,         )

 

1.

   Consolidated Total Debt:    $                     

2.

   Consolidated EBITDA (E.9 above plus/minus any adjustment for any Asset Sales
or other acquisitions or dispositions of assets):    $                     

3.

   Consolidated Total Leverage Ratio (F.1):(F.2):                  :1.00

4.

   Maximum ratio permitted under Subsection 7.6B:                  :1.00

 

G. Maximum Senior Leverage Ratio (as of             ,         )

 

1.

   Consolidated Total Debt (F.1 above):    $                     

2.

   Aggregate principal amount of all unsecured Subordinated Indebtedness of
Borrower and its Subsidiaries, determined on a consolidated basis:    $
                    

--------------------------------------------------------------------------------

1 This amount includes such acquisition and transaction costs as may be approved
by Administrative Agent in its sole but reasonable discretion. For Fiscal Year
2003, not more than $5,000,000 in the aggregate, and for each Fiscal Year
thereafter, not more than $2,000,000 in the aggregate of all non-recurring and
non-cash items (other than those described in the preceding sentence) shall be
included in line E6.

 

A-8



--------------------------------------------------------------------------------

3.

   Consolidated Senior Debt (G.1 – G.2):    $                     

4.

   Consolidated EBITDA (E.9 above plus/minus any adjustment for any Asset Sales
or other acquisitions or dispositions of assets):    $                     

5.

   Consolidated Senior Leverage Ratio (G.3):(G.4):                  :1.00

6.

   Maximum ratio permitted under Subsection 7.6C:                  :1.00

 

H. Minimum Consolidated Tangible Net Worth (as of             ,         )

 

1.

   85% of Consolidated Tangible Net Worth as of the Closing Date:    $
                    

2.

   50% of the positive Consolidated Net Income for each Fiscal Quarter ending
after the Closing Date:    $                     

3.

   100% of the Net Securities Proceeds of the issuance of Capital Stock:    $
                    

4.

   Minimum required under Subsection 7.6D (H.1 + H.2 + H.3):    $
                    

5.

   Consolidated Tangible Net Worth as of the last day of the most recently ended
Fiscal Quarter (amount may not be less than H.4 above):    $
                    

 

I. Asset Sales

 

1.

   Aggregate fair market value of assets sold in any one or more Asset Sales
after the Effective Date in one or more transactions permitted under Subsection
7.7(v):    $                     

2.

   Maximum permitted under Subsection 7.7(v):    $ 25,000,000

 

A-9



--------------------------------------------------------------------------------

J. Consolidated Capital Expenditures

 

1.

   Consolidated Capital Expenditures for Fiscal Year-to-date2:    $
                      

2.

   Maximum amount of Consolidated Capital Expenditures permitted under
Subsection 7.8 for Fiscal Year (as increased pursuant to Subsection 7.8 in an
amount not to exceed $5,000,000):    $ [20,000,000 ]3

 

K. Lease Payments

 

1.

   Maximum rental payments paid or payable during current Fiscal Year:    $
                    

2.

   Maximum permitted under Subsection 7.12:    $ 30,000,000

--------------------------------------------------------------------------------

2 This amount shall exclude for Fiscal Year 2003, any expansion capital
expenditures related to Borrower’s Kaytee product line.

3 This amount as increased pursuant to Subsection 7.8 in an amount not to exceed
$5,000,000.

 

A-10



--------------------------------------------------------------------------------

ANNEX B-1

 

SCHEDULE 1.1

 

MANDATORY COST RATE

 

1. The Mandatory Cost Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from an office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from an office in the United
Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C (B – D) + E X 0.01

--------------------------------------------------------------------------------

   per cent. per annum

100 – (A+C)

    

 

  (b) in relation to a Loan in any currency other than sterling:

 

E X 0.01

--------------------------------------------------------------------------------

   per cent. per annum.

300

    

 

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

B-1



--------------------------------------------------------------------------------

  B is the rate determined in accordance with the first sentence of the
definition of “Adjusted LIBOR” applicable to such Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the applicable Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Lender selected by
Administrative Agent shall, as soon as practicable after publication by the
Financial Services Authority, supply

 

B-2



--------------------------------------------------------------------------------

to the Administrative Agent, the rate of charge payable by that Lender to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Lender as being the average of the Fee Tariffs applicable to
that Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of that Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in all
respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 

B-3



--------------------------------------------------------------------------------

13. The Administrative Agent may from time to time, after consultation with
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

B-4